NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                        APR 18 2017
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

UNITED STATES OF AMERICA,                       No.    16-10238

                Plaintiff-Appellee,             D.C. No. 4:15-cr-02087-CKJ

 v.
                                                MEMORANDUM*
HECTOR SAUL ESTRADA-RAMOS,
a.k.a. Hector Estrada-Ramos,

                Defendant-Appellant.

                   Appeal from the United States District Court
                            for the District of Arizona
                   Cindy K. Jorgenson, District Judge, Presiding

                            Submitted April 11, 2017**

Before:      GOULD, CLIFTON, and HURWITZ, Circuit Judges.

      Hector Saul Estrada-Ramos appeals from the district court’s judgment and

challenges his guilty-plea conviction and 37-month sentence for attempted reentry

of a removed alien, in violation of 8 U.S.C. § 1326. Pursuant to Anders v.

California, 386 U.S. 738 (1967), Estrada-Ramos’s counsel has filed a brief stating


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
that there are no grounds for relief, along with a motion to withdraw as counsel of

record. We have provided Estrada-Ramos the opportunity to file a pro se

supplemental brief. No pro se supplemental brief or answering brief has been

filed.

         Estrada-Ramos waived his right to appeal his conviction and sentence. Our

independent review of the record pursuant to Penson v. Ohio, 488 U.S. 75, 80

(1988), discloses no arguable issue as to the validity of the waiver. See United

States v. Watson, 582 F.3d 974, 986-88 (9th Cir. 2009). We accordingly dismiss

the appeal. See id. at 988.

         We remand the case to the district court with instructions to correct the

judgment to reflect the correct offense of conviction, attempted reentry of a

removed alien.

         Counsel’s motion to withdraw is GRANTED.

         DISMISSED; REMANDED to correct the judgment.




                                            2                                    16-10238